Citation Nr: 0723699	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-30 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee with retropatellar syndrome, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for sinusitis with 
headaches, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for generalized joint 
pain as due to undiagnosed illness, currently evaluated as 10 
percent disabling.

5.  Entitlement to an increased rating for irritable bowel 
syndrome, currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable rating for hemorrhoids.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.   

In November 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  After the hearing, the veteran submitted additional 
VA treatment records accompanied by a waiver of his right to 
have this evidence initially considered by the RO.  The VA 
treatment records are either duplicative or cumulative of 
additional VA treatment records associated with the claims 
folders after the issuance of the statement of the case in 
May 2005.  

In October 2005, the veteran filed a claim for an increased 
rating for his service-connected right fifth finger fracture.  
This matter is referred to the RO for appropriate action. 

The issues of entitlement to a rating in excess of 10 percent 
for degenerative joint disease of the right knee with 
retropatellar syndrome and generalized joint pain as due to 
undiagnosed illness are addressed in the remand that follows 
the order section of this decision. 


FINDINGS OF FACT

1.  The veteran's sinusitis with headaches has been 
productive of no incapacitating episodes requiring prolonged 
antibiotic treatment and no more than six non-incapacitating 
episodes per year.

2.  The veteran's diastolic blood pressure readings are not 
predominantly 110 or more and his systolic blood pressure 
readings are not predominantly 200 or more.

3.  The degree of severity of the veteran's irritable bowel 
syndrome does not more nearly approximate severe than 
moderate.

4.  The veteran's hemorrhoids are not more than moderate in 
severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
sinusitis with headaches have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 
6512 (2006).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2006).

3.  The criteria for a rating in excess of 10 percent for 
irritable bowel syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7319 (2006).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in March 2004, April 2004, and May 2004, prior to its 
initial adjudication of the claims.  Although the veteran has 
not been provided notice of the type of evidence necessary to 
establish an effective date for an increased rating for the 
service connected sinus, hypertension, irritable bowel 
syndrome, and hemorrhoid disabilities, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As explained below, the Board has determined that an 
increased rating is not warranted for any of these 
disabilities.  Consequently, no effective date will be 
assigned, so the failure to provide notice with respect to 
this element of the claims is no more than harmless error.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA treatment records 
identified by the veteran.  The veteran was also afforded an 
appropriate examination in connection with his service-
connected sinus, hypertension, irritable bowel syndrome, and 
hemorrhoid disabilities.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected sinus, hypertension, 
irritable bowel syndrome, and hemorrhoid disabilities.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the disabilities.  

Sinusitis with Headaches

In a December 2002 rating decision, the RO effectuated an 
award of service connection for sinusitis with headaches 
pursuant to an October 2002 decision of the Board, effective 
May 28, 1992, the day following the veteran's discharge from 
service.  In January 2004, the veteran filed the instant 
claim for an increased rating.  

Under the general rating formula, a noncompensable evaluation 
contemplates sinusitis detected by X-ray only.  A 10 percent 
evaluation is warranted for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent evaluation is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A note following this section 
provides that an incapacitating episode of sinusitis means 
one that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97 (2006).

A March 2003 record noted that the veteran's sinusitis had 
resolved.  

The April 2004 VA examination report shows that the veteran 
reported on a history of sinusitis and allergic rhinitis.  He 
had not had to use any antibiotics in over three years.  The 
physical examination revealed patent nares, with some 
erythema and engorgement in his left naris and a normal right 
naris.  There were no polyps present.  The examiner 
maintained that the veteran's sinusitis was really not 
sinusitis currently as he did not have any tenderness about 
his sinuses; rather, he had allergic rhinitis, which the 
examiner noted had been controlled well.  

VA treatment records are significant for complaints of 
seasonal allergies.  An August 2005 record notes that the 
veteran complained of sinus problems and that he requested 
antibiotics.  He was instructed that he would need to be seen 
by his provider, and it was noted that the veteran 
understood.   

In the veteran's August 2005 substantive appeal, he claimed 
that he experienced inflammation in his sinuses "all day and 
night."  At the November 2005 Travel Board hearing, the 
veteran testified that he suffered from congestion, 
headaches, mucous build-up, and some bleeding.  He indicated 
that he took antibiotics three or four years ago.  Since 
then, he had asked for more antibiotics but he was not 
provided with any.  He had not asked for any antibiotics in 
the past six to twelve months.  He indicated that his 
physician recommended that he not take any more antibiotics.  

There is no objective evidence of record indicating that the 
veteran has experienced any incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment or more 
than six non-incapacitating episodes per year of sinusitis.  
According to the veteran, he had been recommended against use 
of antibiotics for his sinusitis.  An April 2004 VA 
examination was negative for sinusitis, and the pertinent VA 
treatment records do not document any episodes of sinusitis.  
Thus, the veteran is not entitled to an increased rating of 
30 percent.  

Hypertension

In a September 1992 rating decision, the RO granted service 
connection for hypertension and assigned a noncompensable 
evaluation under Diagnostic Code 7101, effective May 28, 
1992.  In a January 1993 rating decision, the RO increased 
the disability rating to 10 percent, effective May 28, 1992.  
In January 2004, the veteran filed the instant claim for an 
increased rating.  

Under Diagnostic Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is prescribed when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2006).  

According to the veteran's August 2005 substantive appeal and 
testimony he presented at the hearing, he essentially 
contends that he is entitled to an increased disability 
rating because there has been an increase in the medications 
that he takes to control his blood pressure.  

The April 2004 VA hypertension examination report notes blood 
pressure readings of 150/102, 150/110, and 146/101. 

VA treatment records dated from 2003 to 2005 show the 
following blood pressure readings:  131/92 and 116/78 in 
March 2003; 138/86 in August 2003; 128/73 in September 2003; 
130/85 in October 2003; 132/88 in January 2004; 142/90, 
128/81, 128/80, and 152/110 in April 2004; 128/90, 120/90, 
and 126/86 in June 2004; 131/91, 138/93, and 128/80 in 
November 2004; 144/87 and 126/73 in February 2005; 130/92 in 
July 2005; and 116/74 in August 2005.

VA treatment records reflect that the dosage of medications 
the veteran takes to control his blood pressure was 
increased. 

The foregoing blood pressure readings show that the veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  The regulations do not provide that an increase 
in medication warrants an increased evaluation.  Therefore, a 
rating in excess of 10 percent for the veteran's hypertension 
is not warranted.

Irritable Bowel Syndrome

In an April 1999 decision, a Decision Review Officer granted 
service connection for irritable bowel syndrome and a 10 
percent evaluation under Diagnostic Code 7319 was assigned, 
effective March 1, 1994, the date of receipt of claim.  In 
January 2004, the veteran filed the instant claim for an 
increased rating.  

Under Diagnostic Code 7319, a noncompensable rating is 
warranted for mild irritable colon syndrome with disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon syndrome with frequent episodes of bowel 
disturbances with abdominal distress.  A 30 percent rating is 
warranted for severe irritable colon syndrome with diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2006).  

At the November 2005 Travel Board hearing, the veteran 
testified that he had diarrhea "mostly daily."  He 
maintained that he experienced constipation every two to four 
months.  Sometimes he had severe diarrhea, which occurred 
once a month.  During these episodes, he is unable to leave 
the house.  

The April 2004 VA examination report shows that the veteran 
reported on several complaints but none referable to 
diarrhea.  He denied that he took any medication for his 
irritable bowel.  The examiner indicated that the veteran had 
no other issues or symptoms.  

VA treatment records show that the veteran denied that he had 
diarrhea in 
March, August, and September of 2003; April, January, and 
November of 2004; and  
February and July of 2005.  A July 2004 record shows that the 
veteran complained of diarrhea that he believed was related 
to his medications.

Although the veteran maintains that he has diarrhea every 
day, VA treatment records do not document consistent 
complaints of diarrhea when the veteran was seen in the 
clinic.  The objective medical evidence does not show that 
the veteran is experiencing more than moderate irritable 
bowel syndrome with frequent episodes of bowel disturbances 
with abdominal distress.  Therefore, the veteran is not 
entitled to an increased rating of 30 percent.  

Hemorrhoids

In a December 2002 rating decision, the RO effectuated an 
award of service connection for hemorrhoids pursuant to an 
October 2002 decision of the Board, effective May 28, 1992.  
In January 2004, the veteran filed the instant claim for an 
increased rating.  

Internal or external hemorrhoids warrant a noncompensable 
evaluation if they are mild or moderate.  Large or thrombotic 
hemorrhoids, which are irreducible with excessive redundant 
tissue, evidencing frequent recurrences, warrant a 10 percent 
evaluation.  A 30 percent evaluation is warranted for 
persistent bleeding with secondary anemia, or with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

At the November 2005 Travel Board hearing, the veteran 
testified that his constipation caused inflammation of his 
hemorrhoids, which lasted two to three days.  He treated his 
hemorrhoids with "disposables and stuff," but he was told 
by a physician that they were not "proceeding."  He 
estimated that his hemorrhoids flared about once a month or 
every other month when he had severe diarrhea or 
constipation.  He denied that any physician had recommended 
surgery.    

The April 2004 VA examination report shows that the veteran 
reported that when he ate certain types of food, this 
irritated his hemorrhoid.  He did have occasion to see blood 
on the toilet paper but he had not had this in months.  The 
physical examination revealed no hemorrhoids.  The examiner 
concluded that the veteran did not currently have 
hemorrhoids.

VA treatment records dated from 2003 to 2005 show that the 
veteran treats his hemorrhoids with rectal ointment and an 
applicatorful.  

The medical evidence shows that the veteran has not been 
found to have fissures or large or thrombotic hemorrhoids, 
nor does any of the medical evidence show persistent bleeding 
or anemia associated with the hemorrhoids.  Accordingly, the 
Board concludes that a compensable rating is not warranted.

Other Considerations

The Board has considered whether there is any other schedular 
basis for granting a higher rating for the disabilities 
discussed above but has found none.  The Board has also 
considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2006).  The record reflects that the veteran has not 
required frequent hospitalizations for any of these 
disabilities and that the manifestations of the disabilities 
are contemplated by the schedular criteria.  In sum, there is 
no indication in the record that the average industrial 
impairment from the veteran's hemorrhoids would be to a 
compensable degree or that the average industrial impairment 
from the other disabilities would be in excess of that 
contemplated by the assigned ratings.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not warranted.

Finally, the Board has considered the benefit-of-the-doubt 
doctrine; however, since the preponderance of the evidence is 
against the claims, that doctrine is not applicable to these 
claims.  






ORDER

A rating in excess of 10 percent for sinusitis with headaches 
is denied. 

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for irritable bowel syndrome 
is denied.

A compensable rating for hemorrhoids is denied. 


REMAND

The veteran contends that his service-connected degenerative 
joint disease of the right knee with retropatellar syndrome 
and generalized joint pain have an increased in severity.  
The Board has determined that the May 2004 VA examination 
report is inadequate for rating purposes because it does not 
address all pertinent disability factors set forth in 38 
C.F.R. §§ 4.40, 4.45 (2006).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Also, the veteran maintains that his 
generalized joint pain also affects his hips.  The VA 
examiner did not examine the veteran's hips.  Consequently, 
the Board finds that the veteran should be afforded a new VA 
examination.    

Also, while this case is in remand status, the RO or the 
Appeals Management Center (AMC) should provide the veteran 
with notice concerning the effective-date element of his 
right knee and joint claims.   

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include notice in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  In any event, 
it should associated with the claims 
folders a copy of any pertinent VA 
outpatient records for the period since 
October 2005.  If the RO of the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination to determine the current 
degree of severity of his right knee 
disability and generalized joint pain of 
affected joints, to include the hips.  
The claims folders must be made available 
to and reviewed by the examiner.  All 
indicated studies, including X-rays and 
range of motion studies in degrees, 
should be performed.  In reporting the 
results of range of motion testing, the 
examiner should identify any objective 
evidence of pain and to the extent 
possible, the examiner should assess the 
degree of severity of any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the right knee and 
affected joints of the veteran's 
generalized joint pain, including the 
hips.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.

The examiner should also provide an 
opinion concerning the impact of the 
veteran's right knee disability and 
generalized joint pain on his ability to 
work.

4.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


